Case 1:18-cv-00681-RJL Document 154-4 Filed 02/18/20 Page 1 of 4




           (;+,%,7 3
2/13/2020             Case🎙1:18-cv-00681-RJL
                 Matt Couch                                 Document
                            on Twitter: "Just an FYI, all names             154-4
                                                                of our sources        Filed
                                                                               have been     02/18/20
                                                                                         REDACTED          Page
                                                                                                  in what we turned2over
                                                                                                                      of to4opposing counsel. Th…
                          Search Twitter                                                                                     Log in     Sign up


                    Matt Couch      @RealMattCouch · Feb 9
                    Major Announcement: Press Release; Source Privilege & First Amendment
                    Rights DENIED to Matt Couch, The Fight for Truth..




                      4:45     69.7K viewers

                          Matt Couch     @RealMattCouch
                      Major Announcement: Press Release; Source Privilege & First Amendment        New to Twitter?
                      Rights DENIED to Matt Couch, The Fight for Truth..                           Sign up now to get your own personalized timeline!
                         pscp.tv
                                                                                                                              Sign up
                          250                     1.9K               2.2K

                    Matt Couch            @RealMattCouch · Feb 9
                                                                                                   Relevant people
                                               MAJOR ANNOUNCEMENT: Source Privilege & First A…
                                                                                                              Matt Couch
                                               It is with a heavy heart that I have to make this                                              Follow
                                                                                                              @RealMattCouch
                                               announcement in our Seth Rich investigation on …
                                                                                                              Christian, Father of 2, Investigator,
                                                   thedcpatriot.com
                                                                                                              Founder The DC Patriot & America
                                                                                                              First Media Group, Razorback, NRA,
                          9                       126                158                                      Truth Slinger
                                                                                                              instagram.com/realmattcouch/
                    Matt Couch
                    @RealMattCouch
                                                                                                   Trends
            Just an FYI, all names of our sources have been
                                                                                                   #SeeThePhotograph
            REDACTED in what we turned over to opposing counsel.                                   Celebrate Love In Color
            They WILL NOT have access to the names of our                                             Promoted by The Photograph

            sources.                                                                               1 · Politics · Trending
                                                                                                   John Kelly
                                                                                                   Trending with: General Kelly, Trump - The
            It has all been marked "Attorneys Eyes Only, Highly                                    Atlantic
            Confidential" as well.
                                                                                                     US news
                                                                                                     John Kelly speaks up about
            We are fighting with EVERYTHING we have!                                                 Trump's handling of North …

            11:58 AM · Feb 11, 2020 · Twitter Web App
                                                                                                   2 · Trending

            58 Retweets       147 Likes                                                            #ThursdayThoughts
                                                                                                   56.1K Tweets

                                                                                                   3 · Trending
                                                                                                   #ThursdayMotivation
https://twitter.com/RealMattCouch/status/1227275745187287042                                                                                            1/3
2/13/2020             Case 1:18-cv-00681-RJL Document 154-4 Filed 02/18/20 Page 3 of 4
                                                                       y
                    Matt Couch        @RealMattCouch · Feb 11                                         41.7K Tweets

                    If you truly want to help in our fight, then do so here. Our Investigation is     4 · Food · Trending
                    ongoing, our legal battle is real. This isn't a game, we're under attack by the   #GalentinesDay
                    Deep State Attorneys.                                                             Trending with: Happy Galentines

                    I do this full time, I have two daughters, Join the Fight!
                                                                                                      Show more


                                                                                                      Terms Privacy policy Cookies Ads info More
                                                                                                      © 2020 Twitter, Inc.




                     Investigations and Reporting organized by Matt Couch
                     Matt Couch Investigations and Reporting The DC Patriot is Real News in
                     Real Time. We're a New Brand of Media. We Investigate, Report, and ha…
                        gofundme.com

                        1                     33                    37

                    USAF      @galante_l · Feb 11
                    Replying to @RealMattCouch
                    Praying for You & You're Team..
                    God Bless you for All You Do
                                                                    1

                           AmericaFirst         @MsGifurnasty · Feb 11
                    Replying to @RealMattCouch
                    The first thing that didn't make sense about #SethRich was his parents
                    getting mad about furthering investigations. My brother in law was killed in
                    a hit/run 14 yrs ago(not ran over once but TWICE) Had to be ID'ed by his
                    tattoos-we'd give ANYTHING to know who did this!
                                                                    3

                           AmericaFirst          @MsGifurnasty · Feb 11
                    Replying to @RealMattCouch
                    There's not a doubt in my mind Seth's parents/brother? have been warned. I
                    feel for them in the situation they have been put in. Seth's family is clearly
                    having to play #Hillary's rules= Lie or Die. Keep doing the right thing Matt!
                    You're a true Patriot, with a big heart!




                      GIF




                                              Show more replies




https://twitter.com/RealMattCouch/status/1227275745187287042                                                                                       2/3
2/13/2020             Case🎙1:18-cv-00681-RJL
                 Matt Couch                                 Document
                            on Twitter: "Just an FYI, all names             154-4
                                                                of our sources        Filed
                                                                               have been     02/18/20
                                                                                         REDACTED          Page
                                                                                                  in what we turned4over
                                                                                                                      of to4opposing counsel. Th…
                        Search Twitter                                                                     Log in       Sign up




https://twitter.com/RealMattCouch/status/1227275745187287042                                                                                  3/3
